Opinion of the Court
Kilday, Judge:
Tried by general court-martial for several offenses, accused pleaded guilty to, and was convicted of, attempted housebreaking and false swearing, in violation of Articles 80 and 134, Uniform Code of Militai-y Justice, 10 USC §§ 880 and 934, respectively. Contrary to his plea of not guilty thereto, he was also convicted of willfully damaging military property, violative of Article 108 of the Code, 10 USC § 908. The court acquitted accused of a mail offense and, after consideration of evidence in extenuation and mitigation, imposed a sentence of bad-conduct discharge, forfeiture of $10.00 per month for ten months, and confinement at hard labor for one year. The findings and punishment having been affirmed by intermediate appellate authorities, accused thereafter petitioned this Court for grant of review. We elected to hear argument on a single issue relating to the alleged crime of false swearing. Specifically, the question before us is whether, under the circumstances, the accused’s admitted conduct, as alleged in the specification, constitutes the last-mentioned offense.
A short recitation of facts should suffice to put the issue in focus. After midnight, on the day in question, it was discovered that someone had attempted to break into the post office at Valley Forge General Hospital. An investigation developed strong evidence incriminating accused. Consequently, he was, later that same day, interrogated by a military police investigator. After inquiry regarding these highly suspicious circumstances, the agent posed the following question:
“Did you attempt to break into the Post Office, Valley Forge General Hospital during the period 13-14 July 1981.”
Accused responded:
“No.”
Having been put ppder oath by the investigator pursuant to the authority conferred by Article 136(b)(4), Uniform Code of Military Justice, 10 USC § 936, accused swore and subscribed to the entire statement.
The above-quoted question and answer were made the basis for the alleged offense of false swearing when accused subsequently, in another pretrial interview, admitted he had falsified. And, in his testimony at trial, accused candidly conceded having answered falsely — as previously noted, he pleaded guilty to both attempted housebreaking and false swearing.
Thus, there is no quarrel over the essential facts. Beyond question the military police investigator was duly designated as such and, in the course of his assignment to this case, was engaged in inquiring into the matter. It is also undisputed that accused, having been sworn by the agent, lied. Accused frankly admits this. As Article 136(b) (4) of the Uniform Code, supra, provides that all persons on active duty who are detailed to conduct investigations “may administer oaths necessary in the performance of their duties,” the question before us narrows to whether the criminal investigator overstepped his mark in administering the oath. We are urged to hold that he did and to overturn or modify this Court’s decision in United States v Claypool, 10 USCMA 302, 27 CMR 376. We decline to do so.
In the last-mentioned case, which came to us by certificate, the board of review had held that, in the absence of a specific Congressional requirement or authorization that investigators administer an oath to a suspect, the accused’s conviction for false swearing must be overturned. We, of course, rejected that reasoning, pointing out that when a general authority is granted to administer oaths, such authority — in the absence of express or implied lim-*343Rations as to who may be sworn — extends to all persons amenable to military discipline.
In the case at bar the real thrust of the defense position is directed against Claypool. Appellate defense counsel concede, as they must, that the offense of false swearing is well recognized in military law. See United States v Smith, 9 USCMA 236, 26 CMR 16. Likewise, the defense seems to agree that the oath need not be required by law. In false swearing, as in perjury— with other differences not here material — it is sufficient if the oath be administered, in a matter in which an oath be either required or authorized by law, and by a person with authority to administer such oath. See paragraphs 210 and 213d(4), Manual for Courts-Martial, United States, 1951. Additionally, it would appear — at least at first blush — that counsel for accused are willing to accept the previous holding by this Court that an investigator, even in the absence of a specific requirement that he swear a given individual, still possesses authority to administer oaths.
However, any real concession that an oath need not actually be required by law in a false swearing case of the type here before us is strictly illusory. Looking to the language of Article 136(b) (4), supra, the defense asserts that it was, in the ease at bar, unnecessary that the agent swear accused to accomplish his duties. The term “necessary,”, it is contended, is equivalent with outright essentiality and strict necessity. Thus, the argument proceeds, unless the investigator was required to administer the oath to perform his duty, he was without authority to do so. Manifestly, that interpretation differs from that announced by the Court in Claypool, supra. Reduced to its essentials, the defense argument is really no different than the board of review reasoning rejected by us in that case. By this exercise in circumlocution the defense would, by indirection, have us alter the military offense of false swearing, and limit its application to situations where an agent was specifically authorized and required to administer an oath to a suspect, as opposed to instances in which an oath is simply authorized by law. We know of no situation where an agent is required to administer oaths. Indeed, had the Congress, in its wisdom, intended so to limit an investigator’s authority, it could have been simply accomplished by use of language conferring a narrow and specific authority in lieu of the general power vested by the words in fact employed in the statute.
The enactment purports to bestow authority to administer oaths upon investigators, yet nowhere requires such an agent to put specified individuals under oath. Under those circumstances we are wholly unwilling, under the pretext of legal review, to indulge in judicial legislation and construe the word necessary so strictly as to deny to investigators the oath-taking authority. But if an oath is “necessary” only when required, that would be the result. Certainly we cannot ascribe such a tortured meaning to a solemn Act of Congress.
To the contrary, we believe the meaning we ascribed to the term in Claypool to be correct. And, indeed, such meaning is entirely consistent with the following common and accepted definition found in Webster’s New International Dictionary, Unabridged, 2d ed, page 1635:
“Essential to a desirable or projected end or condition; not to be dispensed with without loss, damage, inefficiency, or the like. . . .”
See also Black’s Law Dictionary, 4th ed, page 1181. It should be borne in mind that an investigator’s function is not merely to solve crime, but to determine truth — from suspects and innocent witnesses alike. Moreover, his responsibility includes compilation of such evidence as he uncovers in such manner as will foster and expedite further proceedings dictated by the circumstances. With specific reference to criminal matters, and quite apart from other important preliminary steps, there can be little doubt that an Article 32 pretrial hearing may be frustrated if a criminal investigator has not obtained statements from his witnesses under oath. See United States v Samuels, 10 USCMA 206, 27 CMR 280. *344Thus it is clearly “essential to a desirable end” for a criminal investigator to swear witnesses, and dispensing with the oath may indeed be at the cost of “inefficiency, or the like.” Accordingly, we conclude the military policeman did not overstep his authority to administer oaths “necessary” in the performance of his duty.
Ordinarily, we might appropriately conclude our inquiry at this point. Another suggestion has been raised, however, which we deem it expedient to lay to rest. We are importuned to carve out a separate niche for cases such as that presently before us on the grounds that it was the accused — at that time the sole and prime suspect — who was interrogated by the agent, and that the question posed to him confronted him with a dilemma requiring him either to confess his guilt of a criminal offense; to lie; else, according to appellate defense counsel, to create further suspicion by exercising his right to remain silent. We must decline to accept the invitation.
In that connection, we pause briefly to consider appellate defense counsel’s complaint regarding the investigator’s alleged motives. They assert that his action placing accused under oath constituted “quasi-entrapment,” urging that the agent’s sole purpose at that point was to have accused lie under oath and thereby make himself liable on yet another offense — the one here involved, false swearing. We simply point out that this accusatory finger is leveled by the defense at the criminal investigator when he has no opportunity to speak in his own behalf. The matter is raised for the first time on appeal. It was not litigated at trial— the proper forum for airing such disputes — as accused there, for reasons wholly satisfactory to him, chose voluntarily to plead guilty. In United States v Claypool several valid reasons for investigators taking statements under oath, including statements by an accused, were advanced. Accordingly, even were we to assume the assertion of “quasi-entrapment” to be relevant to the issue, we must properly refuse to impute impure motive to the military policeman on the basis of the instant untimely and unsubstantiated allegation.
Nonetheless, and apart from the motives of the investigator, we are undeterred from our conclusion by the fact that here the accused was a chief suspect in another offense at the time he gave the answers resulting in his conviction for false swearing. That same condition existed both in United States v Claypool, supra, and — for practical purposes—in United States v Gomes, 3 USCMA 232, 11 CMR 232,1 yet we affirmed in both instances. So, too, we are unimpressed by the fact that the agent asked accused whether he had unlawfully attempted to enter the post office. No valid distinction can be drawn on the basis that an affirmative answer by accused to the question posed would constitute a confession by him to a separate offense. Again, the same thing was true in both the aforecited cases.2 Indeed, that very argument was rejected in United States v Gomes, where we expressly declined to hold that falsification could not constitute an offense when it was merely denial of another crime. 3 USCMA at pages 235 and 236.
True it is that one who has com*345mitted offenses, regarding which inquiry is being made, is under tremendous psychological pressure. We suggest, however, that the proximate causation of such “dilemma” is his own prior misconduct, and not the interrogation as such. We see no valid reason to allow suspects to so lightly regard the sanctity of a solemn oath that, having been sworn, they may deliberately lie with impunity. Particularly is this so when Article 31, Uniform Code of Military Justice, 10 USC § 831, clothes them with rights even broader than the Fifth Amendment to the United States Constitution. Not only are suspects protected against self-incrimination, they need make no statement whatever. And, it is to be remembered, the fact that they choose to exercise the prerogative of silence may not be used as evidence against them. See United States v Kowert, 7 USCMA 678, 23 CMR 142; United States v Kemp, 13 USCMA 89, 32 CMR 89.
We suggest our attitude is not at all novel. As was said in United States v Thomas, 49 F Supp 647 (WD Ky), in an analogous situation:
“. . . The Fifth Amendment may at times excuse a witness from testifying, but when testimony is properly received it is not a protection against the charge of perjury.”
We are not unmindful that in the past it has been considered inappropriate in the Navy and Coast Guard to prefer a charge of falsehood against a person for denying guilt as to some other crime. Indeed, we confess to substantial sympathy for such position. Nonetheless, it is to be borne in mind that the gravamen of the offense with which we are here concerned lies not so much in falsity alone as in the disregard and violation of a solemn oath. Were we concerned simply with a false answer where the contravention of an oath was not charged, different considerations would be involved. See United States v Aronson, 8 USCMA 525, 25 CMR 29, and allied cases. See also United States v Philippe, 173 F Supp 582 (SD NY) (1959); and compare Article 107, Uniform Code of Military Justice, 10 USC § 907, with section 1001 of Title 18, United States Code. Here, however, being under no duty whatever to speak at all, accused chose to do so. Thereby, he contravened his sworn attestation of truthfulness, and laid himself open to the instant charge. The desirability, as a policy matter, of prosecuting such offenses is the concern of other authority and beyond our province. While we are of the mind that those in the position to do so should consider carefully whether to try such a case, it is clear, in view of prior holdings in this area, that the question raised in the present instance is not an open one in this Court. There is no legal impediment to preserving the sanctity of an oath by an affirmance of the instant conviction.
For the above-stated reasons, and those set forth in United States v Clay-pool, supra, the decision of the board of review is affirmed.
Chief Judge Quinn concurs.

 We are fully cognizant, of course, that Gomes was tried under a precursor to the present Article 133, Uniform Code of Military Justice, 10 USC § 933. It is to be noted, however, that one of his offenses involved false answers under oath. This Court equated the same to false swearing, and, indeed, invoked the rule, applicable both to the latter crime and perjury, that the uncorroborated testimony of but a single witness would be insufficient to establish the falsity involved. See Manual for Courts-Martial, United States, 1951, paragraphs 210 and 213d (4).


 The questions put to Claypool inquired whether he had received money on account of arranging the services of prostitutes for fellow soldiers. Gomes denied, to agents of the Federal Bureau of Investigation, having solicited or re7 ceived from license applicants, a valuable consideration in exchange for which he assured them passing grades in the examinations he was responsible for conducting.